328 F.2d 313
C. O. BOLT and Lawrence King, Individually, Etc., Appellants,v.JOINT COUNCIL DINING CAR EMPLOYEES et al., Appellees.
No. 20298.
United States Court of Appeals Fifth Circuit.
March 4, 1964.
Rehearing Denied April 10, 1964.

Appeal from United States District Court for the Middle District of Florida, Bryan Simpson, Chief Judge.
Ernest D. Jackson, Sr., Jacksonville, Fla., for appellants.
Lawrence Renfroe, Tallahassee, Fla., William H. Maness, Jacksonville, Fla., for appellees.
Claude Pepper Law Offices, Tallahassee, Fla., for appellee, Joint Council Dining Car Employees, Local 495.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM:


1
It appearing on the face of the complaint filed by the appellants herein that the parties and the alleged issues presented are in substance the same as those which were heretofore disposed of by this Court between the same parties and reported at 301 F.2d 20, we conclude that the trial court properly dismissed the complaint on the plea of res adjudicata.


2
The judgment is affirmed.